As representative of Spain to this session of the General Assembly, I should like first, Sir, to congratulate you on your election as President. Your personal qualifications are very well known and highly appreciated, as are your tireless efforts towards better understanding among peoples, and especially your efforts to benefit the developing countries.
150.	I greet and congratulate also the people and Government of Algeria, an Arab country with which we have all kinds of ties and with which we maintain today fruitful co-operation.
151.	I should like to congratulate also Mr. Leopoldo Benites on the skillful and wise way in which he guided the work of the twenty-eighth session and the sixth special session.
152.	On behalf of the Government and people of Spain, I welcome the new States which at this session have joined our Organization: Grenada, Bangladesh and Guinea-Bissau.
153.	I should also like to express our condolences to Honduras and the other countries of the region on the catastrophe they have suffered. We wish to express our sympathy to our sister Republic and to assure it of our solidarity. The Government and people of Spain have already given some emergency aid. 
154.	The year that has elapsed since the last session has witnessed some striking events which will doubtless bring about a profound change in contemporary international relations. Along with the changes that have occurred in the direction of the public affairs of various countries, there has been an acceleration of the process of decolonization that has facilitated the legitimate access of new nations to international life, thus removing one of the most dangerous causes of conflict undermining the maintenance of peace.
155.	A series of unprecedented economic events has made clear the urgent need for a just and rational use of the resources of the world. Similarly, it is necessary, as part of that effort, to adopt regulations governing the use of the sea as a source of wealth, without disturbing the ecology of the marine environment through exaggerated claims or improper exploitation. Joint action in all those sectors must be compatible with the interests of everyone, thereby eliminating reasons for conflict. Undoubtedly we are moving in that direction through the efforts designed to achieve an equitable exchange of goods and products. An example of that is the sixth special session of the General Assembly, on raw materials and resources, a session which attempted to lay the bases for co-operation between producers and consumers and for assistance to the least-endowed countries.
156.	If those efforts and others with the same aim succeed, we shall have taken a large step towards the international organization of a new political and economic order. But mankind has an inexhaustible capacity to find new problems and thus faces new questions in meeting the issues that historically have been created by the distribution of the land and its resources. Today* it is the violence and subversion carried out by a few against the organization which the others have created. That has become a new battlefield, and concerted international action against it is required.
157.	During the past year Spain has suffered the loss of its Prime Minister through assassination. All the facts lead us to think that those who perpetrated that crime have their base and have taken refuge in a foreign country.
158.	This experience and other similar experiences suffered by ourselves and by many countries demonstrate the urgent need for international co-operation in preventing and punishing terrorism and-subversion.
159.	The universal crisis of values is responsible for the rise in terrorism, subversion and violence as political weapons. The course of contemporary history has given rise to a loss of faith in moral concepts, contempt for the human being, pessimism and despair among the masses, and this despite the considerable material progress achieved. For their part, Governments, lacking adequate means and chary of internal political complications, neglect their co-operation and practically refuse it in cases where they are not directly involved. This selfish lack of solidarity may endanger peace and security.
160.	The Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations—General Assembly resolution 2625 (XXV) -proclaims that it is the duty of every State not to tolerate terrorist or subversive activities directed against other States. Yet we cannot in future simply enunciate general principles for the conduct of States to prevent subversive action directed from their territories against those of others. We must go on to effective measures which will prevent those activities from acquiring substance within one country and with impunity projecting themselves on others, with total disregard for the fundamental duty of every State to comply with the obligations imposed by international law, and to have these complied with by all those who reside in their territory, both nationals and foreigners.
161.	This must not make us forget that there are many unjust situations throughout the world, that there are many legitimate claims, and that means must be devised to act positively to solve those problems. In this connexion, international co-operation again offers channels which should be studied and used because, unless we go to the root of what continue to be the causes of tension and conflict, the motives for violence will subsist in part. My delegation intends to reiterate and expand on these views in the relevant committee of the General Assembly.
162.	On reviewing the international issues most closely affecting Spain, I must give preference to those questions on which the United Nations has acted with all its authority and in regard to which I have to report to this General Assembly.
163.	I shall refer in the first place to Western Sahara which Spain administers. I think it appropriate to make it clear above all that on this matter Spain has no dispute or controversy with any country in particular, since all States Members of this Organization are equally bound by the resolutions which advocate self-determination as the appropriate means to bring about decolonization of this Territory. Iii the process of the self-determination, which brings the United Nations closer to its objective of universality, the indigenous peoples of Non-Self-Governing Territories are the undoubted protagonists, while the administering Powers have a dual responsibility, not only to the population, but also towards the international community as a whole. TQ the peoples under their administration they have an obligation to create the material conditions and the conditions of political development which will enable those peoples to exercise their right to self-determination and independence and an obligation to guarantee the free exercise of that right. Their responsibility to the international community is to ensure that the process is carried out pursuant to the rules embodied in the Charter and in General Assembly resolutions, and with the participation of this Organization. 
164.	In the last 12 months a series of important events have occurred in relation to Western Sahara on which my Government has duly reported to the Secretary-General. During the twenty-eighth session the Permanent Representative of Spain to the United Nations, on 28 September 1973,2 communicated the letter from the General Assembly of the Sahara to the Spanish head of State, and his reply. The General Assembly of the Sahara requested then that "in a continuous manner an impetus be given to the process which will effectively ensure the possibility for the people of the Sahara to decide their own future". In this request and in the reply of the Government, the Spanish position, repeatedly stated here, was confirmed. It is that the Saharan people alone are the masters of their destiny, that no one must oppose their will, and that it is up to Spain to set in motion the process of self-determination.
165.	After appropriate consultations with the representatives of the indigenous population, the Spanish Government announced the holding of a referendum under the auspices and supervision of the United Nations within the first six months of 1975, to be carried out in accordance with the steps set out by this General Assembly in resolution 3162 (XXVIII) and previous resolutions on the Sahara question. It communicated this to the Secretary-General by letters from the representative of Spain dated 20 August [AJ97I4] and 13 September 1974 [AI9736].
166.	The Government of Spain has adopted and is adopting" specific measures to guarantee to the indigenous inhabitants of the Sahara the free and genuine expression of their will so that they alone, in accordance with the relevant resolutions, will exercise that right. At the same time we have initiated contacts with Morocco, Mauritania and Algeria, for the purposes provided for in the resolutions of this General Assembly.
167: We have been at pains to keep the Arab Governments informed of all these events and decisions, in recognition of their close friendship for Spain and the ties of blood, religion and culture which unites the Arab countries with, the Saharan people. We know that our attitude has been understood and we feel sure that our intentions will be duly appreciated by the Arab Governments, whose views we esteem highly.
168.	In regard to the ability and right of the Saharan population to determine their own future, the inter-national community has expressed itself through this Organization in the relevant resolutions of the General Assembly . Some States have claimed they have special interests in and title to the Sahara, the relative value of which is today illustrated by the claims and counter-claims which have repeatedly been stated before this Organization. But the overwhelming majority of the States Members of the Organization have never doubted the personality of its population, nor has that majority tried to predetermine their future with exclusive options which in practice would imply the negation of the right to self-determination, which has been clearly proclaimed and recognized in every vote taken in this forum. Accordingly, the Government of Spain is pleased today to say to the General Assembly that the preparation of the referendum will be carried out in accordance with the directives contained in General Assembly resolutions, since we consider them to be the most suitable to ensure that the Saharan population may express its will independently.
169.	The referendum will thus be the decisive mile-stone in- the historical development of the Saharan people and their relationship with Spain, and will put an end to the divergences of view which have been expressed with regard to the Territory, because the freely expressed will of the population will place the stamp of legitimacy on whichever option prevails.
170.	Such co-operation with the Saharan people to enable it to take the road it finally decides upon will be the culmination of a long labor of promotion and development, which is now evident, since this population has been given the opportunity to accede to international life by the peaceful course of self-determination.
171.	In sum, Spain intends to respect the will of the Saharan people, the manifestation of which will take place with all internal and international guarantees, in accordance with the resolutions of this Organization, and we shall develop our co-operation with the countries of the area—Morocco, Mauritania and Algeria -so that they may become a factor for peace and progress in the region with which Spain feels so closely bound.	£ \
172.	My delegation reserves its right to refute in the relevant Committee the allegations made which would tend to render difficult or place condition^ on the exercise of self-determination by the Saharan people, and we shall correct the inaccuracies stated on facts and data relating to the Sahara.
173.	Now I am bound to refer to the serious and long-standing problem of Gibraltar which affects the territorial integrity of my country, the security in that geographic zone, and the moral authority of this Organization, whose resolutions are ignored by a State Member which is a permanent member of the Security Council. 
174.	Unlike the question of the Sahara, in regard to which the United Nations advocates self-determination for the decolonization of the Territory, the question of Gibraltar has always been considered, in the relevant resolutions of this Organization, as a conflict between two States, Spain and the United Kingdom, which must clear up the problem of Spanish sovereignty and territorial integrity, which is implicit in the decolonization of the Rock.
175.	I shall not go into a history of the negotiations and incidents which have succeeded each other year after year in the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, in the Fourth Committee and in the plenary meetings of successive General Assembly sessions since 1966, nor shall I quote the conclusive text of accumulated resolutions. The documentation is clear, specific and public, as are the rights and will of Spain to negotiate in respect of the legitimate interests of the population. I am not afraid that I shall exaggerate if I add that what is also clear and public is the certainty that the other party has not so far shown that it is prepared seriously to seek a reasonable, just and effective solution.
176.	General Assembly resolution 2429 (XXIII) indicated that 1 October 1969 was the deadline for the decolonization of Gibraltar. Five years have elapsed since then. This situation cannot go on indefinitely because it implies failure to comply with the obligation imposed on the colonial Power by the Charter, the resolutions of this Organization, and its membership in it, and because of the requirements of security, dignity and the public opinion of my country.
177.	Spain has adopted every possible peaceful attitude in regard to this problem. We have stated and defended our rights before this supreme international Organization and we have sought a formula for a solution by means of bilateral contacts with the United Kingdom safeguarding the interests of the present population.
178.	I shall now refer to the latest events which have occurred in relation to this matter. The consensus which was adopted by this General Assembly on 14 December 1973* called on both parties to report to the Secretary-General and to this General Assembly session on the result of the negotiations which were to be undertaken. I regret it profoundly, but it is my duty to inform the Assembly that there has been absolutely no result since there were even no negotiations.
179.	The report of the Secretary-General of 8 August 1974 states that on 30 and 31 May of this year, in Madrid, new talks were held between the officers of the two Governments. To dispel any error, I wish to inform the Assembly that in fact the Government of the United Kingdom, in April last, proposed holding talks at the level of diplomatic officers as "the best means to carry out the provisions of the consensus of 1973 on Gibraltar".
180.	Although the consensus doubtless referred to genuine negotiations on the substantive question of decolonization, in accordance with General Assembly resolutions 1514 (XV) and 2429 (XXIII), we wished to accede to this request for talks as proof of our good will and with the hope that those exploratory contacts proposed by the British Government might contribute to a'Start of genuine negotiations.
181.	We were soon able to note that the British side was not prepared to go into the substantive question. The British representatives limited themselves to a specific but marginal item and to a request that Spain should facilitate over-flights of the security air zone neighboring on Gibraltar. Thus it was a claim to create a transit right, which virtually implied a new claim further to consolidate British colonial presence on Gibraltar. In return, it was suggested to us that that would increase the affection of the present population of Gibraltar towards Spain.
182.	The offers and guarantees of Spain to respect the legitimate interests of those inhabitants by a special regime are well known. Brandishing the interests of the inhabitants, as was done initially, or their will or desires, as was done lately, is but a pretext to perpetuate colonial occupation; Their interests will remain guaranteed. What cannot be alleged is that they have any right to decide or dispose of a territory which never belonged to them and where they were introduced by the occupying Power serving its military bases, when the real population, the indigenous Spanish population was expelled. The question of Gibraltar is a question of territorial sovereignty to be decided in accordance with the resolutions of this Organization, and only the States concerned are legitimately authorized to do so as the parties to the Utrecht Treaty of 1713, who are exclusively entitled to decide on the consequences of its obsolescence.
183.	The United Kingdom has never manifested any desire to negotiate. It invoked the consensus in the General Assembly to give the impression of abiding by it when its true intention was to evade it. With this evasive attitude, the United Kingdom, doubtless consistent with its strategy of a presence on the
Gibraltar Strait, renders difficult the prevalence of the necessary relaxation of tension for complete stability in the western Mediterranean, and this runs counter to the present requirements of international life and is hardly propitious for the survival of positions of domination and advantage. While a foreign country continues to hold a strategic enclave to influence it politically, exerts an implicit control over navigation and increases its military powers, its purposes are not exactly those of co-operation but of preponderance.
184.	The Gibraltar base represents a threat to Spain because it disturbs security as a result of the competing greeds which are created, and is therefore a continuous challenge to the policy of peace of the external action of Spain. Furthermore, the presence of this foreign element in the Strait renders difficult any new regulation of its territorial waters and transit through them because of the interference of sovereignties which the colonial Power installed on the Rock and causes to be felt at all times. It is therefore a disturbing factor for any possible rational solution of the problems created by navigation in that space, because of technological development.
185.	A violation of the territorial integrity of Spain, a danger to its security, interference in its external policy of peace and a barrier to bringing up to date the legal regulation of the waters of the States -those are the most outstanding injuries which at present result from the British presence on the Rock and which the people of Spain has patiently endured although the United Nations has recognized the justice of its claims. Thus a colonial situation, the last existing colonial situation in Europe, is perpetuated, and this in a year such as 1974, which is so particularly marked by the stamp of decolonization.
186.	It is discouraging and dangerous for the future of the community of nations to note the obstinate, rigid and selfish position of one of its members, a permanent member of the Security Council, a position taken in total contradiction of the opinion and feelings of the majority of this Organization. This cannot fail to jeopardize seriously the moral force on which the effectiveness of the United Nations must be based, because what affects one member of the community in the sphere of moral and legal values, affects all.
187.	Once again Spain comes to this supreme body. With a feeling of responsibility and with the greatest good faith, but also with all seriousness, we request the General Assembly solemnly to reiterate to the United Kingdom its obligation to negotiate with Spain for the decolonization of Gibraltar and the reintegration of that territory in the Spanish nation, which will pay due attention to the interests of its present inhabitants.
188.	The achievement of security by eliminating tension and by peaceful co-operation will make it unnecessary one day to maintain present defense systems. Until this occurs, however, no country can fail to look after its own security. But Spain, like other States, wishes to make its defense requirements compatible with efforts aimed at the relaxation of tension, and thus contribute to overcoming the contradictions of our time.
189.	The Government of Spain has noted with approval the initiatives taken with a view to creating a progressive atmosphere of world detente, and we think that support should be given to the great Powers in the steps taken in this direction. The reduction of tension and increased understanding would no doubt eliminate serious sources of danger in which third countries might be involved. We therefore endorse efforts to secure a better atmosphere and the points of agreement which seem to be emerging between the United States and the Soviet Union, as well as the steps being taken towards a normalization of relations between the United States and China.
190.	Nevertheless, our attitude is complemented by a very important consideration. In no case can agreement among the great Powers be achieved at the expense of the rest. An unrenounceable victory of our civilization is the right of all States to freedom and independence, to security, to peaceful development and to the promotion of their legitimate interests. The first duty of every State -and the stronger it is, the more this is to be demanded -is respect for the rights of others, and no type of hegemony or imperialism can today be accepted by the international community.
191.	The community of European nations, despite its positive achievements, still awaits its constitution as a great Power, as would be consistent with the creative past of Europe and the hope of its peoples. Spain cannot fail to affirm once again its vocation to contribute to efforts aimed at European construction and its will to participate in any undertaking which will facilitate solution of the problems which Western Europe faces today.
192.	On the other hand, the Government of Spain has been following with particular attention the work of the Conference on Security and Co-operation in Europe and will continue to make constructive and realistic efforts to achieve the objectives of lessening conflicting tensions and creating real confidence and a desire for effective cooperation. Although the work of this Conference always takes into account the broader context of world security and is in no way directed against any State or continent, we must emphasize the close relationship between European security and Mediterranean security, which gives our continent its true and genuine dimension. Hence my Government sponsors and often leads efforts to have presented to the Conference the ideas and proposals of the non-European coastal countries of the Mediterranean, which have made in the past and no doubt will make in the future an important contribution towards laying the foundations for security and cooperation, with mutual respect for certain legitimate interests that must be harmonized with justice and equity.
193.	Spain, which besides being European has particularly close ties with the Arab countries, has believed it has served the general interest by following a policy designed to lead to a promising future when the European-Arab dialog will open up new channels of expression. The ancient and permanent friendship of Spain with the Arab world makes us wish for a just and lasting solution to the problem of the Middle East. The agreements which put an end to the fighting in October 1973 give reason to believe that this hope will be fulfilled. Accordingly, the Government of Spain considers that it is of the utmost importance that the negotiations on the restoration of peace in that region be successful.
194.	What is needed is the total cessation of war operations and every kind of violence, withdrawal from the territories occupied by force, scrupulous respect for the oft-repeated resolutions of United Nations organs, a quest for just and permanent solutions as regards legitimate interests and, first and foremost, recognition and implementation of the human and political rights of the people of Palestine. The task is great and the entire international community must be associated in it. For its part, Spain supports the consideration of the Palestine question in all its aspects at the present session of the Assembly.
195.	It is Spain's firm purpose to give its relations with Latin America increasing effectiveness and dynamism which will renew our old and indestructible links. Spain believes more than ever in the future of Latin America, with which it wishes to be united. The awareness that we are indissolubly linked in all that is deepest and most essential enables each one of us to find in the political, social and economic fields specific solutions, which are favored by present trends of understanding.
1%. The ideal of unity proclaimed by Simon Bolivar is now being given shape in Latin America by promising movements of co-operation which Spain views with special interest. The entire Hispanic community feels satisfaction at this attainment of regional and subregional co-operation in the political, economic and cultural fields.
197.	We consider our special relationship with Latin America as involving a particular effort to complement and co-operate with one another in the spheres of culture, economics, technology and human relations. This understanding has been fully endorsed by the Governments and peoples of Latin America.
198.	Many countries of Latin America today need investments of capital which they can view without suspicion, and technology in accord with their respective levels of development. In this field, Spain is making a great financial effort both with individual countries and through international organizations and, while there was a tradition of emigration of Spaniards to Latin America, this has been replaced by a growing exchange of technical experts, professors and managerial personnel, who contribute with their specialized qualifications to the development of the countries of the Latin American community.
199.	At the beginning of my statement I said that mankind faces the problem of organizing in a rational and just manner the enjoyment of its resources. At the present time new critical factors have arisen in the already existing economic problems. To the monetary and trade imbalance and the growing gap between the industrialized and the developing countries has been added runaway inflation, a decline in the growth rate of many countries and a sharp rise in the prices of various energy products and raw materials, all of which is causing disturbances in the mechanism for the distribution of resources and income on the international level.
200.	At the present critical phase of adjustment and in addition to its efforts to achieve an atmosphere of confidence and understanding among the various countries and groups of countries, we believe that the United Nations can help by drawing up positive and acceptable formulas for the solution of these problems taking into account all the conflicting interests. That is so because the only real choice open to us is international co-operation for development on a far broader scale and on a more committed basis than what has been done so far.
201.	The present crisis has had different effects on different members of the international community. Those most affected were the developing countries which lack natural resources. To them must be directed the priority efforts of the United Nations, bearing in mind that the criteria followed so far for their classification according to their level of development have not proved satisfactory.
202.	Spain is suffering acutely from the consequences of the present crisis because of the impact on our economy of the rise in the prices of raw materials, oil and food products which are indispensable to maintaining continuity in our development. Nevertheless, as a country of intermediate development we have subscribed to the commitments which are now being agreed to in the Organization for Economic Co-operation and Development and IMF; we have participated in the efforts to restructure the international monetary order in accordance with present needs; we have undertaken to participate in the forthcoming multilateral trade negotiations with the desire of obtaining a substantial increase in trade in the products most important to the developing countries; we have joined the African regional development organization and we hope to join that of Latin America in the near future; we likewise supported the establishment of the Special Fund for emergency relief and development assistance to the most seriously affected countries, established by the Program of Action on the Establishment of a New International Economic Order which we have also accepted.
203.	Lastly, Spain recently renounced the financial benefits which it had been receiving from UNDP. This decision was taken at the same time as our decision to increase our contribution to that Program not only as regards financing, but also in terms of technological co-operation.
204.	Before concluding I should like to make some remarks on the Third United Nations Conference on the Law of the Sea, which has just ended in Caracas.
205.	The geographical situation of Spain between two of the principal seas of the world, its long coastline and the inclusion in that coastline of the Strait of Gibraltar, the importance of our shipping and fishery activities, our interest in shipbuilding and our hopes of participating in the future exploitation of the sea-bed, has resulted in the Government of Spain taking clear-cut but fully co-operative attitudes on the main items considered by the Conference.
206.	Today, the concept of the territorial sea as a zone of defense and protection for a State is more significant than ever. A territorial sea of up to 12 miles is now acceptable in international law, and the historic concept of innocent passage through territorial waters, which combines freedom of navigation with the security of the coastal State, must be maintained without exception, with agreed particulars when they are considered necessary.
207.	To protect the ecology of the marine environment is also vital to ensure that there will be no reduction in the living resources now threatened by in-creasing pollution of the sea. Regulating catches in all maritime areas, including the high seas, will avoid the abuses of modern fishing methods. We must reconcile the recognition of a broad economic zone of preferential interest for the coastal States with the fishing rights of third parties, in a manner compatible with the interests of both.
208.	Spain is traditionally a fishing country and an important sector of our population lives by fishing; we declare our intention of co-operating with the countries adjacent to maritime zones of abundant fishing wealth, and in this co-operation we can contribute our industrial and technical capacity. We also reaffirm that the sea-bed beyond the limits of national jurisdiction is the common heritage of mankind and we advocate reconciling their effective and rational use with justice in the distribution of the benefits of every kind; we therefore support the establishment of an international organization which will regulate and adequately control the exploitation of the sea-bed.
209.	The difficult times we face require of all Governments, and of all those in positions of influence in the community, the greatest efforts of imagination, of decision and of good will. Let us make those efforts at every level -within our respective countries, in bilateral relations, in regional co-operation systems, and within the broad universal framework of the United Nations. From the last generation of statesmen we received this Organization, with its qualities and its shortcomings, with much of its potential still unrealized. Let us fulfill that potential not only "to save succeeding generations from the scourge of war", but also so that they may attain a more prosperous, more dignified and more just way of life through international co-operation.
